           Case 20-33695 Document 207 Filed in TXSB on 09/18/20 Page 1 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION                                                             ENTERED
                                                                                                                 09/21/2020


In re:                                                                 Chapter 11

                                                                       Case No. 20-33695 (DRJ)
ROSEHILL RESOURCES INC., et al.,1
                                                                       (Jointly Administered)
                            Debtors.


                           ORDER CLOSING CASE AND FINAL DECREE                                 (Docket No. 195)

          Upon the Reorganized Debtors’ Motion to Close Rosehill Operating Company, LLC’s

Chapter 11 Case and Application for Final Decree (the “Motion”);2 and the Court having found

that it has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b); and the Court having

found that venue of these cases and the Motion in this district is proper pursuant to 28 U.S.C.

§§ 1408 and 1409; and the Court having found that this matter is a core proceeding pursuant to

28 U.S.C. § 157(b); and that this Court may enter a final order consistent with Article III of the

United States Constitution; and it appearing that notice of the Motion has been given as set forth

in the Motion and that such notice is adequate and no other or further notice need be given; and

the Court having reviewed the Motion and the arguments in support of the relief requested

therein; and the Court having determined that the legal and factual bases set forth in the Motion

establishes just cause for the relief granted herein; and the Court having determined that the

relief sought in the Motion is in the best interests of the Reorganized Debtors and their estates;

and after due deliberation and sufficient cause appearing therefor,


1
    The Reorganized Debtors, along with the last four digits of each Debtor’s tax identification number, are: Rosehill
    Resources Inc. (4262), and Rosehill Operating Company, LLC 0046. The Reorganized Debtors’ corporate
    headquarters and the mailing address for each Reorganized Debtor is 16200 Park Row, Suite 300, Houston, TX
    77084.
2
    Capitalized terms used in this order but not otherwise defined herein have the meanings ascribed to such terms in
    the Motion.
        Case 20-33695 Document 207 Filed in TXSB on 09/18/20 Page 2 of 3




       IT IS HEREBY ORDERED THAT:

       1.      The ROC Chapter 11 Case, styled and captioned, In re Rosehill Operating

Company, LLC, Case No. 20-33696 is closed.

       2.      For the avoidance of doubt, the RRI Chapter 11 Case, styled and captioned, In re

Rosehill Resources Inc., Case No. 20-33695 remains open.

       3.      The Reorganized Debtors shall, on or before the date that is thirty (30) days after

entry of this Final Decree: (a) pay, or cause to be paid, all fees due and payable to the United

States Trustee pursuant to 28 U.S.C. § 1930(a)(6)(A) and (B) with respect to the Chapter 11

Cases; (b) file a joint operating report for July and August of 2020 through entry of the

Confirmation Order no later than September 21, 2020; and (c) file post-confirmation reports

through the date of entry of this Final Decree, in the case of Reorganized ROC, and through the

date of entry of a final decree in the RRI Chapter 11 Case, in the case of Reorganized RRI. Entry

of this Final Decree is without prejudice to the rights of the United States Trustee to reopen the

ROC Chapter 11 Case to seek appropriate relief in the event of an unresolved dispute over the

payment of fees pursuant to 28 U.S.C. § 1930(a)(6)(A) and (B) or over the reports.

       4.      Notwithstanding anything to the contrary, the terms and conditions of this order

shall be immediately effective and enforceable upon its entry.

       5.      Entry of this order is without prejudice to the rights of the Reorganized Debtors or

any party in interest to seek to reopen the ROC Chapter 11 Case pursuant to section 350(b) of the

Bankruptcy Code.




                                            2
        Case 20-33695 Document 207 Filed in TXSB on 09/18/20 Page 3 of 3




       6.      This Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or related to this implementation, interpretation, or enforcement of this order.

Dated: ____________________, 2020
       Signed: September
       Houston, Texas    18, 2020.

                                                   ____________________________________
                                              ____________________________________
                                                   DAVID R. JONES
                                              DAVIDUNITED  STATES BANKRUPTCY JUDGE
                                                     R. JONES
                                              UNITED STATES BANKRUPTCY JUDGE




                                             3
